Citation Nr: 0817010	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-05 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
colon disorder.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for polycythemia vera.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  An August 1996 Board decision denied the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Evidence associated with the claims file since the August 
1996 Board decision is not new and material in relation to 
the issue of entitlement to service connection for PTSD.

3.  An August 1996 Board decision denied the veteran's claim 
of entitlement to service connection for residuals of a head 
injury.

4.  Evidence associated with the claims file since the August 
1996 Board decision is not new and material in relation to 
the issue of entitlement to service connection for residuals 
of a head injury.

5.  A January 1992 rating decision denied the veteran's claim 
of entitlement to service connection for a colon disorder.

6.  Evidence associated with the claims file since the 
January 1992 rating decision is not new and material in 
relation to the issue of entitlement to service connection 
for a colon disorder.

7.  The medical evidence of record does not show that the 
veteran's currently diagnosed sleep disorder is related to 
military service.

8.  The medical evidence of record does not show that the 
veteran's currently diagnosed polycythemia vera is related to 
military service.


CONCLUSIONS OF LAW

1.  The evidence received since the August 1996 Board 
decision is not new and material, and therefore, the claim of 
entitlement to service connection for PTSD is not reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

2.  The evidence received since the August 1996 Board 
decision is not new and material, and therefore, the claim of 
entitlement to service connection for residuals of a head 
injury is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The evidence received since the January 1992 rating 
decision is not new and material, and therefore, the claim of 
entitlement to service connection for a colon disorder is not 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).

4.  A sleep disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

5.  Polycythemia vera was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the PTSD, head injury, and sleep disorder 
claims, a letter dated in January 2004 satisfied the duty to 
notify provisions.  Prior to initial adjudication of the 
colon disorder and polycythemia vera claims, a letter dated 
in July 2004 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in March 
2006.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 
Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran's service medical 
records, service personnel records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations have not been accorded the 
veteran, because there is no evidence that the veteran had 
any of these disabilities during service.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.

New and Material PTSD

A Board decision in August 1996 denied the veteran's claim of 
entitlement to service connection for PTSD on the basis that 
the evidence did not show that the veteran engaged in combat 
and there was no credible evidence of the occurrence of an 
in-service stressor.  The relevant evidence of record at the 
time of the August 1996 Board decision consisted of the 
veteran's service medical records, service personnel records, 
private medical records dated from November 1982 to April 
1993, VA medical records dated from January 1991 to October 
1991, a December 1991 statement from the veteran's brother, a 
January 1992 statement from the veteran's wife, stressor 
statements from the veteran dated in February 1991, September 
1991, February 1992, July 1993, and September 1995, 
transcripts of informal hearing presentations dated in 
September 1993, June 1995, and July 1996, a December 1994 
letter from the Environmental Support Group, and copies of 
Operational Reports - Lessons Learned (OR-LL) for the 5th 
Battalion, 2nd Artillery (5th Bn, 2nd Arty) from November 1, 
1969 to October 30, 1970.

A decision by the Board is final regarding an issue; unless, 
such a decision is appealed to the United States Court of 
Appeals for Veterans Claims (Court), ordered for 
reconsideration by the Chairman of the Board, or is revised 
on the grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 7102(a), 7103, 7104, 7111, 7252(a), 7266 (West 2002); 38 
C.F.R. § 20.1100 (2007).  The August 1996 Board decision was 
not appealed to the Court, reconsidered by the Chairman, or 
revised on the grounds of clear and unmistakable error.  
Therefore it is final based on the evidence then of record.  
See Id.

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Although the RO determined in July 2004 that new and material 
evidence was presented to reopen the claim of entitlement to 
service connection for PTSD, this decision is not binding on 
the Board.  The Board must first decide whether evidence has 
been received that is both new and material to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Consequently, the Board will adjudicate the 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.

In January 2004, a claim to reopen the issue of entitlement 
to service connection for PTSD was received.  The relevant 
evidence of record received since the August 1996 Board 
decision includes VA medical records dated from July 1991 to 
April 2003, private medical records dated from February 2000 
to July 2004, a February 2003 statement from the veteran's 
brother, a March 2004 stressor statement from the veteran, a 
November 2004 letter from the Center for Unit Records 
Research (CURR), copies of OR-LL for the 5th Battalion, 2nd 
Artillery from May 1970 to October 1970, and copies of the 
Morning Reports for the Headquarters and Headquarters Battery 
(HHB) and Battery B (Btry B) of the 5th Bn, 2nd Arty from June 
1970 to October 1970.  With the exception of the OR-LL, all 
of the evidence received since the August 1996 Board decision 
is "new" in that it was not of record at the time of the 
August 1996 Board decision.  The OR-LL are not new, as they 
were already of record at the time of the August 1996 Board 
decision.

However, none of the new evidence is material.  Initially, 
the Board notes that the August 1996 Board decision found 
that the veteran had a diagnosis of PTSD for VA purposes that 
had been linked to an in-service stressor.  The claim was 
denied exclusively because there was no credible evidence 
that the veteran engaged in combat or that his claimed 
in-service stressor actually occurred.  Accordingly, further 
evidence that establishes that the veteran has a current 
diagnosis of PTSD, or that relates such a diagnosis to the 
same in-service stressors discussed in the August 1996 Board 
decision is not material as those aspects of the claim have 
already been shown.  The only evidence which may be 
considered material for the purposes of reopening the claim 
of entitlement to service connection for PTSD is credible, 
non-redundant evidence which shows that the veteran engaged 
in combat or which corroborates in-service stressors which 
have been medically linked to his currently diagnosed PTSD.

In this case, the numerous new VA and private medical records 
include extensive reports on the veteran's PTSD, including 
statements that it was related to military service and 
specific in-service stressors.  However, as noted above, the 
existence of a current diagnosis of PTSD is not material to 
the veteran's claim, nor is a medical link to one of the 
claimed in-service stressors which was of record at the time 
of the August 1996 Board decision.  While the new VA and 
private medical records include statements about the 
occurrence of the veteran's claimed in-service stressors, 
these statements are not credible to prove that such 
stressors did in fact occur, as they are based exclusively on 
the veteran's reported history.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993).  Such evidence cannot enjoy the 
presumption of truthfulness, because a medical professional 
is not competent to opine as to matters outside the scope of 
his or her expertise, and a bare transcription of a lay 
history is not transformed into "competent medical evidence" 
merely because the transcriber happens to be a medical 
professional.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994) ("in order for any testimony to be probative of any 
fact, the witness must be competent to testify as to the 
facts under consideration").  The United States Court of 
Appeals for Veterans Claims has held that medical 
professionals are not competent to transform a lay history, 
unenhanced by medical comment, into competent medical 
evidence based on their status as medical professionals.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Accordingly, the 
new VA and private medical records are not competent to show 
that the veteran engaged in combat or that his claimed 
in-service stressors actually occurred.  As such, they are 
not material for VA purposes.

The February 2003 statement from the veteran's brother, the 
March 2004 stressor statement from the veteran, the November 
2004 letter from CURR, and the copies of the Morning Reports 
for HHB and Btry B of the 5th Bn, 2nd Arty from June 1970 to 
October 1970 are not material as they are redundant of the 
evidence of record at the time of the August 1996 Board 
decision.  Specifically, the February 2003 statement from the 
veteran's brother contains almost exactly the same 
information as the December 1991 statement from the veteran's 
brother.  It does not contain any new information about the 
veteran's claimed stressor that was not of record at the time 
of the August 1996 Board decision, either in the December 
1991 statement or the numerous stressor statements submitted 
by the veteran himself.  The same is true of the March 2004 
stressor statement from the veteran, which simply recounts 
the same stressors which were described in more detail in 
numerous records associated with the claim at the time of the 
August 1996 Board decision.  The copies of the Morning 
Reports simply show which units the veteran was assigned to 
on particular dates.  This information was already of record 
at the time of the August 1996 Board decision in the form of 
the veteran's service personnel records.  Accordingly, the 
copies of the Morning Reports are redundant.  Finally, the 
November 2004 letter from CURR actively serves to refute the 
veteran's claimed in-service stressors by stating that there 
is no evidence that the veteran was wounded, missing in 
action, or a prisoner of war.  The only statement in the 
November 2004 letter which would aid the veteran's claim is a 
single sentence which states that the OR-LL show that the 
veteran's unit was involved in multiple combat incidents 
during his period of military service.  However, as noted 
above, the OR-LL were already of record at the time of the 
August 1996 Board decision and thus are not new.  
Accordingly, the statement that the veteran's unit was 
involved in combat incidents is redundant, as it is simply a 
reference to information that was already of record at the 
time of the August 1996 Board decision.  As such, none of the 
new evidence received since the August 1996 Board decision is 
material, as it either does not relate to an unestablished 
fact necessary to substantiate the claim or is cumulative or 
redundant of the evidence of record at the time of the August 
1996 Board decision.

Notwithstanding the above discussed requirements, if, at any 
time after VA issues a decision on a claim, VA receives or 
associates with the claims folder relevant service department 
records that existed, but were not of record, at the time of 
the initial adjudication, VA must reconsider the claim.  38 
C.F.R. § 3.156(c).  In this case, the Morning Reports for HHB 
and Btry B of the 5th Bn, 2nd Arty from June 1970 to October 
1970 qualify as service department records that existed, but 
were not of record, at the time of the initial adjudication.  
However, the provisions of 38 C.F.R. § 3.156(c) do not 
require the Board to reopen this claim as a result of the 
inclusion of these records, as they are not relevant to the 
claims decided herein.  As noted above, the only pertinent 
information these Morning Reports contain are the dates 
during which the veteran was assigned to various units 
between June 1970 and October 1970.  This information was 
already of record at the time of the August 1996 Board 
decision and, more importantly, it is not in dispute.  In a 
claim to reopen a previous denied issue, evidence which 
simply shows facts which have already been accepted by VA as 
true and accurate, and which are not contested or dispositive 
of the issue on appeal, cannot be considered relevant to the 
appeal.  Accordingly, the provisions of 38 C.F.R. § 3.156(c) 
do not require the Board to reconsider the veteran's claims 
as a result of the newly submitted Morning Reports, as this 
new evidence is not relevant to the determination of the new 
and material issues currently before the Board.

Since none of the additional evidence received since the 
August 1996 Board decision is both new and material, it is 
not sufficient to reopen the veteran's claim of entitlement 
to service connection for PTSD.  As new and material evidence 
to reopen the finally disallowed claim has not been 
submitted, the benefit of the doubt doctrine is not for 
application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

New and Material Residuals of a Head Injury

A Board decision in August 1996 denied the veteran's claim of 
entitlement to service connection for residuals of a head 
injury on the basis that there was no medical evidence of 
record which showed that the veteran experienced an 
in-service head injury.  The relevant evidence of record at 
the time of the August 1996 Board decision consisted of the 
veteran's service medical records, service personnel records, 
private medical records dated from November 1982 to April 
1993, VA medical records dated from January 1991 to October 
1991, a December 1991 statement from the veteran's brother, a 
January 1992 statement from the veteran's wife, stressor 
statements from the veteran dated in February 1991, September 
1991, February 1992, July 1993, and September 1995, 
transcripts of informal hearing presentations dated in 
September 1993, June 1995, and July 1996, a December 1994 
letter from the Environmental Support Group, and copies the 
OR-LL for the 5th Bn, 2nd Arty from November 1, 1969 to 
October 30, 1970.

The August 1996 Board decision was not appealed to the Court, 
reconsidered by the Chairman, or revised on the grounds of 
clear and unmistakable error.  Therefore it is final based on 
the evidence then of record.  See 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.

Although the RO determined in July 2004 that new and material 
evidence was presented to reopen the claim of entitlement to 
service connection for residuals of a head injury, this 
decision is not binding on the Board.  Barnett, 83 F.3d 1380; 
McGinnis, 4 Vet. App. 239.  Consequently, the Board will 
adjudicate the question of whether new and material evidence 
has been received, furnishing a complete explanation as to 
its reasons and bases for such a decision.

In January 2004, a claim to reopen the issue of entitlement 
to service connection for residuals of a head injury was 
received.  The relevant evidence of record received since the 
August 1996 Board decision includes VA medical records dated 
from July 1991 to April 2003, private medical records dated 
from February 2000 to July 2004, a February 2003 statement 
from the veteran's brother, a March 2004 stressor statement 
from the veteran, a November 2004 letter from CURR, copies of 
OR-LL for the 5th Battalion, 2nd Artillery from May 1970 to 
October 1970, and copies of the Morning Reports for the HHB 
and Btry B of the 5th Bn, 2nd Arty from June 1970 to October 
1970.  With the exception of the OR-LL, all of the evidence 
received since the August 1996 Board decision is "new" in 
that it was not of record at the time of the August 1996 
Board decision.  The OR-LL are not new, as they were already 
of record at the time of the August 1996 Board decision.

However, none of the new evidence is material as it does not 
show that the veteran experienced a head injury during 
military service.  While the new VA and private medical 
records include multiple statements indicating that the 
veteran experienced a head injury during military service, 
these statements were based on the veteran's reported 
history.  As such, they are not competent evidence that the 
veteran experienced an in-service head injury.  See Elkins, 5 
Vet. App. at 478; Layno, 6 Vet. App. at 469; LeShore, 8 Vet. 
App. 406.  Accordingly, the new VA and private medical 
records are not material for VA purposes as they do not 
relate to an unestablished fact necessary to substantiate the 
claim.

The March 2004 stressor statement from the veteran includes 
statements that he was injured in the head while taken 
prisoner during military service.  However, these statements 
are redundant of multiple other statements that were already 
of record at the time of the August 1996 Board decision, to 
specifically include the September 1991, February 1992, July 
1993, and September 1995 stressor statements.  Accordingly, 
the March 2004 stressor statement is not material for this 
issue.  Finally, none of the remaining new evidence shows 
that the veteran experienced a head injury of any kind during 
military service.  Indeed, the November 2004 CURR letter 
specifically stated that there was no documented evidence 
that the veteran was wounded during military service.  As 
such, none of the new evidence received since the August 1996 
Board decision is material, as it either does not relate to 
an unestablished fact necessary to substantiate the claim or 
is cumulative or redundant of the evidence of record at the 
time of the August 1996 Board decision.

Since none of the additional evidence received since the 
August 1996 Board decision is both new and material, it is 
not sufficient to reopen the veteran's claim of entitlement 
to service connection for residuals of a head injury.  As new 
and material evidence to reopen the finally disallowed claim 
has not been submitted, the benefit of the doubt doctrine is 
not for application.  Annoni, 5 Vet. App. at 467.

New and Material Colon Disorder

An unappealed rating decision in January 1992 denied the 
veteran's claim of entitlement to service connection for a 
colon disorder on the basis that the medical evidence did not 
show that it was incurred in or aggravated by military 
service.  The relevant evidence of record at the time of the 
January 1992 rating decision consisted of the veteran's 
service medical records, service personnel records, VA 
medical records dated from February 1991 to October 1991, a 
December 1991 statement from the veteran's brother, a January 
1992 statement from the veteran's wife, private medical 
records dated in January 1992, and stressor statements from 
the veteran dated in February 1991 and September 1991.
 
The veteran did not file a notice of disagreement after the 
January 1992 rating decision.  Therefore, the January 1992 
rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).

Although the RO determined in December 2004 that new and 
material evidence was presented to reopen the claim of 
entitlement to service connection for a colon disorder, this 
decision is not binding on the Board.  Barnett, 83 F.3d 1380; 
McGinnis, 4 Vet. App. 239.  Consequently, the Board will 
adjudicate the question of whether new and material evidence 
has been received, furnishing a complete explanation as to 
its reasons and bases for such a decision.

In April 2004, a claim to reopen the issue of entitlement to 
service connection for a colon disorder was received.  
Evidence of record received since the January 1992 rating 
decision includes private medical records dated from November 
1982 to April 1993 and from February 2000 to July 2004, VA 
medical records dated from July 1991 to April 2003, stressor 
statements from the veteran dated in February 1992, July 
1993, and September 1995, transcripts of informal hearing 
presentations dated in September 1993, June 1995, and July 
1996, a December 1994 letter from the Environmental Support 
Group, a February 2003 statement from the veteran's brother, 
a March 2004 stressor statement from the veteran, a November 
2004 letter from CURR, copies of OR-LL for the 5th Battalion, 
2nd Artillery from May 1970 to October 1970, and copies of 
the Morning Reports for the HHB and Btry B of the 5th Bn, 2nd 
Arty from June 1970 to October 1970.  All of the evidence 
received since the January 1992 rating decision is "new" in 
that it was not of record at the time of the January 1992 
decision.

However, none of the new evidence is material, as it does not 
show that the veteran's currently diagnosed colon disorder is 
related to military service.  While the new VA and private 
medical records include multiple statements indicating that 
the veteran experienced a colon trauma during military 
service, these statements were based on the veteran's 
reported history.  As such, they are not competent evidence 
that the veteran's currently diagnosed colon disorder was 
incurred in active military service.  See Elkins, 5 Vet. App. 
at 478; Layno, 6 Vet. App. at 469; LeShore, 8 Vet. App. 406.  
Accordingly, the new VA and private medical records are not 
material for VA purposes as they do not relate to an 
unestablished fact necessary to substantiate the claim.

The various new stressor statements from the veteran include 
statements that he experienced colon trauma while taken 
prisoner during military service.  However, these statements 
are redundant of multiple other statements that were already 
of record at the time of the January 1992 rating decision, to 
specifically include the September 1991 stressor statement.  
Accordingly, the new stressor statements are not material for 
this issue.  Finally, none of the remaining new evidence 
shows that the veteran experienced a colon injury of any kind 
during military service.  Indeed, the November 2004 CURR 
letter specifically stated that there was no documented 
evidence that the veteran was wounded during military 
service.  As such, none of the new evidence received since 
the January 1992 rating decision is material, as it either 
does not relate to an unestablished fact necessary to 
substantiate the claim or is cumulative or redundant of the 
evidence of record at the time of the January 1992 rating 
decision.

Since none of the additional evidence received since the 
January 1992 rating decision is both new and material, it is 
not sufficient to reopen the veteran's claim of entitlement 
to service connection for a colon disorder.  As new and 
material evidence to reopen the finally disallowed claim has 
not been submitted, the benefit of the doubt doctrine is not 
for application.  Annoni, 5 Vet. App. at 467.

Sleep Disorder and Polycythemia Vera

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a sleep disorder or 
polycythemia vera.

After separation from military service, a February 2000 
private medical report gave diagnoses of obstructive sleep 
apnea and polycythemia vera which had previously resolved, 
but had recurred.  The medical evidence of record shows that 
a sleep disorder and polycythemia vera have been consistently 
diagnosed since February 2000.

A March 2000 private operative report stated that the veteran 
had a history of polycythemia vera which was initially 
diagnosed in 1983.

The medical evidence of record does not show that the 
veteran's currently diagnosed sleep disorder and polycythemia 
vera are related to military service.  The veteran's service 
medical records are negative for any diagnosis of a sleep 
disorder and polycythemia vera and his service personnel 
records are negative for any evidence of a combat wound of 
any kind.  While the veteran has current diagnoses of a sleep 
disorder and polycythemia vera, there is no medical evidence 
that a sleep disorder was diagnosed prior to 2000 or that 
polycythemia vera was diagnosed prior to 1983, approximately 
29 and 12 years after separation from military service, 
respectively.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  
Furthermore, there is no medical evidence of record of any 
kind which relates the veteran's sleep disorder or 
polycythemia vera to military service.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed sleep disorder and polycythemia 
vera are related to military service.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not a physician, the veteran is not competent to make a 
determination that his currently diagnosed sleep disorder and 
polycythemia vera are related to military service.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, there is no 
competent medical evidence of record that relates the 
veteran's currently diagnosed sleep disorder and polycythemia 
vera to military service.  As such, service connection for a 
sleep disorder and polycythemia vera is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence that relates the veteran's currently 
diagnosed sleep disorder and polycythemia vera to military 
service, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for PTSD is denied.

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for residuals of a head injury is denied.

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a colon disorder is denied.

Service connection for a sleep disorder is denied.

Service connection for polycythemia vera is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


